DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DAVID F. DAMERAU,
                             Appellant,

                                     v.

                        STEVEN H. FRIEDMAN,
                              Appellee.

                               No. 4D18-0396

                               [May 24, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Marina Garcia-Wood, Judge; L.T. Case
No. CACE-13-025470 (18).

   Cole M. Gale, Fort Lauderdale, for appellant.

   Douglas A. Kahle and Lloyd R. Schwed of Schwed Kahle & Kress, PA,
Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.